CULLEN, Commissioner.
This is an appeal in the names of the City of .Manchester, Kentucky, and T. T. Burchell, “Attorney and Taxpayer of the City of Manchester,” from an order overruling a motion under CR 60.02 to set aside a judgment in an action by the City of Manchester against Toulman Keith, Sr., police judge of the city, which judgment denied all but a small portion of the city’s claim against Keith for fines and forfeitures collected in his court.
Burchell had no connection with the action prior to entry of the judgment sought to be set aside. (The city was represented by attorney Milton Luker.) Burchell filed *45the motion under CR 60.02 in the purported capacities of (1) “special attorney” for the city and (2) citizen, taxpayer and legal resident of the city. Obviously he had no standing in the lawsuit in the latter capacity because he was not a party in that or any other capacity. Nor did he have any standing as attorney because the circuit court in overruling the motion found that he was “not acting as attorney in this case,” which we interpret as meaning that he was not an attorney for the city, special or otherwise.
The circuit court very properly overruled the motion because it was nothing more than an effort by the movant to interlope in a lawsuit in which he had no standing.
The order is affirmed.